CANADY, Judge.
Josephine Applegate Frum, the wife, challenges the trial court’s distribution of assets and liabilities as set forth in a final judgment of marital dissolution. We reverse that portion of the judgment relating to a loan made by the husband to the wife but otherwise affirm the final judgment.
The wife was awarded the parties’ 1998 Ford Windstar, a used vehicle purchased during the marriage for $18,000. That award, however, was made subject to a $6000 special equity the husband was found to have in the vehicle. The trial court determined that the Windstar was purchased in part with the $12,000 trade-in value of the wife’s previous automobile, a Maxima, and that $6000 of that value was attributable to a loan made by the husband to the wife prior to the marriage to assist with the purchase of the Maxima. To effect the husband’s $6000 special equity in the Windstar, the trial court made the wife liable for the $6000 balance on a separate loan to the husband from the wife’s mother, which had been used in connection with acquisition of the marital home.
The trial court erred in so ruling because the record shows that the husband acknowledged that the wife had previously repaid the $6000 car loan. In fact, when the wife’s counsel attempted to demonstrate that the wife made a $6000 contribution toward the down payment on the marital home, the husband argued that the money did not represent her contribution to the acquisition of the home but was instead simply a repayment of the loan the husband had made to her for the purchase of the Maxima. We note that the trial court’s error with respect to the car loan does not affect any other aspect of the final judgment.
We therefore reverse that portion of the final dissolution judgment shifting liability to the wife for the outstanding balance on the loan from her mother and remand with instructions that it be stricken from the final judgment. See Alvarez v. Alvarez, 404 So.2d 200 (Fla. 2d DCA1981).
Affirmed in part, reversed in part, and remanded.
WHATLEY, J., and THREADGILL, EDWARD F., Senior Judge, Concur.